UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6896



SHAWN BYNNOM,

                                             Petitioner - Appellant,

          versus


PHILLIP STYLES,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-98-242-1-MU))


Submitted:   September 30, 1999           Decided:   October 14, 1999


Before WILLIAMS and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Shawn Bynnom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shawn Bynnom seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Bynnom v. Styles, No. CA-98-242-

1-MU (W.D.N.C. June 4, 1999).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the order from which Bynnom appeals was filed on
June 2, 1999, it was entered on the district court’s docket sheet
on June 4, 1999. June 4, 1999, is therefore the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2